                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SCOTT JOHNSON,                                    Case No. 18-cv-01689-BLF
                                   8                    Plaintiff,
                                                                                           ORDER TO SHOW CAUSE WHY
                                   9             v.                                        CASE SHOULD NOT BE DISMISSED
                                                                                           WITHOUT PREJUDICE FOR LACK
                                  10     BRYANT OTTER, et al.,                             OF SUBJECT-MATTER
                                                                                           JURISDICTION OVER FEDERAL
                                  11                    Defendants.                        LAW CLAIMS
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Concurrently with this Order, the Court issues an order (“concurrent order”) dismissing
                                  15   Plaintiff Scott Johnson’s Americans with Disabilities Act (“ADA”) claim against Defendant
                                  16   Thomas Roper for lack of subject-matter jurisdiction because the claim is moot. ECF 35. But the
                                  17   Court exercised supplemental jurisdiction over Plaintiff’s state law claim against Roper. On May
                                  18   2, 2018, the Clerk of the Court entered default against the only other defendant, Bryant Otter.
                                  19   ECF 10. Plaintiff is hereby ORDERED TO SHOW CAUSE why his ADA claim against Otter
                                  20   should not be dismissed as moot, and in turn why the Court should not decline to exercise
                                  21   supplemental jurisdiction over the remaining state law claims, in light of the concurrent order and
                                  22   the case law cited therein. Plaintiff’s response is due on or before February 18, 2019.
                                  23

                                  24          IT IS SO ORDERED.
                                  25

                                  26   Dated: February 5, 2019
                                  27                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  28                                                   United States District Judge
